Case MDL No. 2997 Document 46 Filed 03/23/21 Page 1 of 2
             Case MDL No. 2997 Document 46 Filed 03/23/21 Page 2 of 2




                               BEFORE THE UNITED STATES

                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE:                                                         MDL Docket No. 2997

 BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


                                     PROOF OF SERVICE

       I hereby certify that on March 23, 2021, I caused a copy of the foregoing Notice

of Appearance and this Proof of Service to be filed with the Court’s CM/ECF system, which

sends a service copy to all counsel in the action at their associated email addresses.


Dated: March 23, 2021                                 Respectfully submitted,

                                                      GIBBS LAW GROUP LLP

                                                      /s/ Rosemary M. Rivas
                                                      Rosemary M. Rivas
                                                      505 14th Street, Suite 1110
                                                      Oakland, CA 94612
                                                      T: 510.350.9700
                                                      F: 510.350.9701
                                                      E: rmr@classlawgroup.com
                                                      Counsel for Plaintiffs
